                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AIR PRODUCTS AND CHEMICALS,                      :
INC.,                                            :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 18-4878
                                                 :
       v.                                        :
                                                 :
THE PROCTER AND GAMBLE                           :
MANUFACTURING COMPANY,                           :
                                                 :
                              Defendant.         :

                                            ORDER

       AND NOW, this 30th day of September, 2019, after considering: (1) the complaint filed

by the plaintiff, Air Products and Chemicals, Inc. (“Air Products”) (Doc. No. 1); (2) the answer to

the complaint filed by the defendant, The Procter and Gamble Manufacturing Company (“P&G”)

(Doc. No. 4); (3) the parties’ joint stipulation of material facts (Doc. No. 19); (4) Air Products’

motion for summary judgment (Doc. No. 21); (5) P&G’s cross-motion for summary judgment and

opposition to Air Products’ motion for summary judgment (Doc. No. 25); (6) Air Products’

response in opposition to P&G’s motion for summary judgment and reply brief in support of its

motion for summary judgment (Doc. No. 27); (7) P&G’s reply brief in support of its motion for

summary judgment and sur-reply to Air Products’ reply (Doc. No. 28); (8) Air Products’ sur-reply

brief in opposition to P&G’s cross-motion for summary judgment (Doc. No. 29); and (9) the

parties’ joint supplemental stipulation of material facts (Doc. No. 34); and after hearing oral

argument from the parties on April 11, 2019; and for the reasons set forth in the separately filed

memorandum opinion, it is hereby ORDERED as follows:

       1.      Air Products’ motion for summary judgment (Doc. No. 21) is GRANTED;

       2.      P&G’s motion for summary judgment (Doc. No. 25) is DENIED;
       3.      P&G is obligated to defend Air Products in the matter captioned Lott v. Plug Power,

Inc. et al. Suit No. 262832, Div. F, 9th Judicial District, State of Louisiana (the “Lott Matter”);

       4.      P&G shall reimburse Air Products for all reasonable legal costs, fees and expenses

incurred by Air Products to date in its defense of the Lott Matter;

       5.      Within fourteen (14) days of the date of the entry of this Order, Air Products shall

submit to the Court a statement of all legal costs, fees and expenses incurred by Air Products in its

defense of the Lott Matter. Air Products shall also provide a copy of this statement to P&G; and

       6.      P&G shall have a period of fourteen (14) days from the date of service of the

statement of legal costs, fees, and expenses to review the statement and notify the court whether it

objects to any of the legal costs, fees, and expenses because they are unreasonable. If P&G objects

to any of the legal costs, fees, and expenses, it shall state the ground(s) for the objection(s) in a

written document filed with the court.

                                                      BY THE COURT:



                                                      /s/ Edward G. Smith _
                                                      EDWARD G. SMITH, J.




                                                  2
